EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amir Bahrami on 7/20/22.
The application has been amended as follows: 
See attached office action appendix “AMENDMENT”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Fu (US 20190059045 A1) discloses “A user equipment (UE), comprising one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; and at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to: determine, before selecting a first cell, whether the first cell is non-campable for the UE based on barred cell (cellBarred) status information received through system information from the first cell,” in paragraph 28; “the cellBarred status information indicating a core network…” in paragraph 29; and “select a second cell by performing a cell selection procedure after determining that the first cell is non-campable for the UE based on the cellBarred status information…” in paragraph 27. However, Fu does not disclose “a set of one or more public land mobile networks (PLMNs) that operates the core network” nor “wherein the first cell is determined to be non-campable when the UE does not support any PLMN in the set of PLMNs indicated in the cellBarred status information even though the UE is capable of connecting to the core network indicated in the cellBarred status information.” Lou (US 20190261264 A1) discloses the missing feature “a set of one or more public land mobile networks (PLMNs) that operates the core network” in paragraph 181. However, Lou also does not disclose “wherein the first cell is determined to be non-campable when the UE does not support any PLMN in the set of PLMNs indicated in the cellBarred status information even though the UE is capable of connecting to the core network indicated in the cellBarred status information.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claims 9 and 17 are similar to claim 1 and allowed for similar reasons. The remaining claims depend on claims 1, 9, and 17 and are allowed based on their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412